DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites the abstract idea of a mental process. For example limitations:
storing a binary numerical value
dividing the plurality of binary bits
encrypting each byte in the plurality of bytes
combining a quantity of least-significant bits
see MPEP 2106.04, particularly MPEP 2106.04(a)(2) III MENTAL PROCESSES  (C)  A claim that requires a computer may still recite a mental process.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only includes well-understood, routine, conventional computer functions in addition to the cited abstract idea and does not recite an inventive concept. see MPEP 2106.05(d)
	For example the courts have recognized the following computer functions as well understood, routine, and conventional.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Furthermore, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more computing devices to execute the method for format-preserving encryption of a numerical value. The computing devices are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of format-preserving encryption) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

MPEP section 2106.05 I is titled THE SEARCH FOR AN INVENTIVE CONCEPT; here, the MPEP makes it clear that patentability does not rest on novelty or non-obviousness alone, but that there must be an inventive concept.

Section A provides six examples of what may constitute an inventive concept; applicants claim does not include limitations corresponding to any of the items i-vi.

Section A also provides 4 examples of what may not constitute an inventive concept; similarly, applicant’s claim does not include limitations that amount to enough to qualify as significantly more than the abstract idea itself because the limitations in addition to the abstract ideas amount to insignificant extra-solution activity, a general linking the use of the judicial exception to a particular technological environment or field of use, and well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of issued Patent 11,222,554, Applicant No. 16/542,899. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the reference patent covers all the limitations of claim 1 of the instant application and, as such, anticipates claim 1 of the instant application. 


Current Application No.     17/572,622

Reference Patent No.     11,222,554 

Claim 1: A method executed by one or more computing devices for format-preserving encryption of a numerical value, the method comprising:storing a binary numerical value, the binary numerical value comprising a plurality of binary bits;


dividing the plurality of binary bits into a plurality of bit groups and storing the plurality of bit groups in a plurality of bytes;


encrypting each byte in the plurality of bytes using a radix value corresponding to a quantity of binary bits in a bit group corresponding to that byte to generate a plurality of ciphertext bytes; and



combining a quantity of least-significant bits from each ciphertext byte in the plurality of ciphertext bytes to generate a binary ciphertext value, wherein the quantity of least-significant bits combined from each ciphertext byte corresponds to the radix value used to generate that ciphertext byte.


Claim 1: A method executed by one or more computing devices for format-preserving encryption of a numerical value, the method comprising:storing a binary numerical value, the binary numerical value comprising a plurality of binary bits;


dividing the plurality of binary bits into a plurality of bit groups and storing the plurality of bit groups in a plurality of bytes;


encrypting each byte in the plurality of bytes using a radix value corresponding to a quantity of binary bits from the binary numerical value in a bit group corresponding to that byte to generate a plurality of ciphertext bytes; and


combining a quantity of least-significant bits from each ciphertext byte in the plurality of ciphertext bytes to generate a binary ciphertext value, wherein the quantity of least-significant bits combined from each ciphertext byte corresponds to the radix value used to generate that ciphertext byte.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499